DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Response to Amendment
Applicant's submission filed on 13 January, 2021 has been entered. Claims 1, 8 and 15 have been amended. Claims 5, 12, 19 and 23 have been currently cancelled. Claim 24 has been newly added. As a result, claims 1-4, 6-11, 13-18, 20-22 and 24 are now pending in this application.

                                                      Response to Argument
Applicant’s arguments, see remark, filed 13 January, 2021, with respect to the rejections of claims 1-4, 6-11, 13-18, 20-22 and 24 under the prior art rejections have been fully considered. The applicant’s remark to the claims were considered with the results that follow. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 

SeeMPEP2111 [R-1 ]. Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always 

a)     Applicant’s argument, see pages 7-9, filed on 13 January, 2021, with respect to the rejections in regard to claims 1, 8 and 15 have been amended to recite in part, "the object storage stores inode metadata of the file system as the objects according to a flat namespace." This feature is not taught by the combination of MacCormick, Lowry, and Naidu.

In response, the Examiner respectfully agrees that under the prior art rejections for claims 1, 8 and 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn for the newly amended limitation “wherein the object storage stores inode metadata of the file system as the objects according to a flat namespace”. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitation. This rejection is made using John Philip MacCormick et al. (US Patent Publication No. US 2005/0234951 A1, hereafter referred to as “MacCormick”) in view of Alexandros Lee Edward Lowry et al. (U.S. Patent Pub. Application Number US 2010/0036870 A1, hereinafter “Lowry”), and further in view of Hong Yeon Kim et al. (U.S. Patent Pub. Application Number US 2006/0129614 A1, hereinafter “Kim”).
Kim’s invention describes distributed file server which has metadata server. Metadata server storing and managing metadata for controlling direct access to file from 

                                              Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 has been considered by the examiner.


                                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-11, 13-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable John Philip MacCormick et al. (US Patent Publication No. US 2005/0234951 A1, hereafter referred to as “MacCormick”) in view of Alexandros Lee Edward Lowry et al. (U.S. Patent Pub. Application Number US 2010/0036870 A1, hereinafter “Lowry”), and further in view of Hong Yeon Kim et al. (U.S. Patent Pub. Application Number US 2006/0129614 A1, hereinafter “Kim”).

With respect to claim 1, MacCormick teaches a method comprising: requesting, from an object storage that stores objects that back a file system (see Para [0045], the program ‘walks back up each of the tree from currentLeftNode (i.e. requesting, from an object storage that stores objects)’, applying standard B-tree split or merge operations), a first listing of object keys each of which begins with a first object key by setting a list parameter as a root inode object key (see Para [0035], to find the ‘highest node containing in range keys (i.e. first listing of object keys)’, the program ‘sets a variable currentNode=root of T (i.e. setting a list parameter as a root inode object key)’),
updating a structure based, at least in part, on the object keys in the first listing wherein the structure indicates a namespace hierarchy for the file system (see Para [0024], the hierarchical namespace is that of a file system, and the renaming operation renames a directory of the file system, wherein the set of consecutive keys to be modified represent the names of files and subdirectories in the directory, wherein the B-tree is used to store metadata for the directories and files in the file system to allow the directories and files to be quickly located and accessed renaming consecutive keys in a B-tree data structure that represents a hierarchical namespace, in which the names of the namespace are stored as keys at the nodes of the B-tree, and ‘consecutive keys such as all keys in the B-tree that are within a given range of key values’ (i.e. the object keys in the first listing)); 
determining a second object key from the object identified by the object key (see Para [0026], the B-tree is used to store metadata for the directories and files in the file system to allow the directories and files to be quickly located and accessed, for example a key of one node in the B-tree may be A/MyDocuments/Letters/Letter1, where Letter1 is a file in the directory of Letters, which is in the directory of MyDocuments, which is in turn in the directory A); and 
requesting from the object storage a second listing of object keys, wherein each object key in the second listing begins with the second object key (see Fig. 3 and Para [0028], the portions of the nodes containing the keys to be excised from the original B-tree are hashed and these keys excised from the original B tree T are stored in the second tree data structure (labeled as S) that is referred to as the extracted tree); 
updating the structure based, at least in part, on the object keys in the second listing (see Fig. 4 and Para [0030], after the trimmed tree T' and the extracted tree S are constructed, the ‘keys in the extracted tree S (i.e. the object keys in the second listing)’ are modified to reflect the renaming of the directory, and the key modification results in a modified extracted tree that is labeled S'. Each key in S' is the new pathname of a corresponding file or subdirectory of the renamed directory.  The modified extracted tree S' is then inserted into the trimmed tree T'); and 
supplying the structure for presentation of the namespace hierarchy (see Para [0031], the modified extracted tree S' is inserted into the trimmed tree T', to form ‘a new B-tree T”).
However, MacCormick does not explicitly teaches “for each of the object keys in the first listing, requesting from the object storage an object identified by the object key”.
However, Lowry teaches “for each of the object keys in the first listing, requesting from the object storage an object identified by the object key (see Para [0023], recognizes at a root of a project hierarchy a first namespace root object declaration which is a type of object declaration or piece of metadata associated with a project, and he project being defined by the project hierarchy via a project specification)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of MacCormick’s hierarchical namespace data structures for storing and organizing data with the teachings of Lowry’s multiple namespaces hierarchy process. MacCormick and Lowry are in the same field of invention because all of them teach object storage file system.
The modification to do so would provide a better results in modifying MacCormick’s hierarchical namespace data structures by incorporating Lowry’s multiple namespaces hierarchy process to organize file system object, access file system 
However, MacCormick and Lowry do not explicitly teaches “wherein the object storage stores inode metadata of the file system as the objects according to a flat namespace”. 
However Kim teaches “wherein the object storage stores inode metadata of the file system as the objects according to a flat namespace (see Para [0006], files are distributed and stored in objects of a plurality of OSDs and object ids are stored in an Inode of the MDS with metadata of a corresponding file, and Para [0048] teaches the namespace is a metadata managing tree structure configured with all of directory names and file names in the fileset.  The client must search a namespace belong to a target file to access the target file in a predetermined directory of a fileset).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of MacCormick’s hierarchical namespace data structures for storing and organizing data with the teaching of Lowry’s multiple namespaces hierarchy process, to include the teachings of Kim’s method for processing model between a client, a metadata server and an object-based storage device. MacCormick, Lowry and Kim are in the same field of invention because all of them teach object storage file system.

As per claim 8, in addition to rejection to claim 1, MacCormick further discloses one or more non-transitory machine-readable media having program code for an object storage backed file system, the program code comprising instructions to:  (see Para [0018], computer storage media includes, RAM, ROM, EEPROM, flash memory or other memory technology, optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by the computer 110).
As per claim 15, in addition to rejection of claim 1, MacCormick further discloses an apparatus comprising: a processor; a network interface; and a machine-readable medium comprising program code executable by the processor to cause the apparatus to (see Para [0017], computer 110 may include, but are not limited to, a processing unit 120, a system memory 130).
Regarding claim 2, the claim is rejected by the same rationale as stated in claim 1 rejection. Lowry further teaches wherein each of the first objects represented by the first listing of object keys comprise a self-identifying object key (see Para [0064], the multiple namespace aware project management system includes a first object hierarchy 401, a second object hierarchy 402) and an object key that identifies a corresponding second object (see Para [0023] and [0025], the root of the project hierarchy is defined with multiple root namespace declarations, namely the first and second namespace root object declarations to install, load, modify, delete, and create resource objects for the project).
Claims 9 and 16 are substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3, MacCormick teaches the first listing of object keys and the second listing of object keys are listings of different subsets of objects (see Para [0027], the names of all the files and subdirectories of the directory to be renamed form a set of consecutive keys in the B-tree, although the keys may be stored at nodes on different levels of the tree structure).  
Claims 10 and 17 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, MacCormick and Lowry combine each of the object keys identified by the first listing of object keys comprises a name of a file (see MacCormick: Para [0003], a B-tree may be used for a hierarchical namespace in which the names are stored as keys in the B-tree) or file container represented by the one of the first objects (see Lowry: Para [0037], the root namespace objects (eDirectory.RTM., Designer Diagram.RTM., and SQL) server as containers for the objects (X, Y, B, C, and Z) so that 1) they can stored) and an object key of a second object that represents a parent file container of the file or file container represented by the first object (see Lowry: Para [0031], the namespace aware project service maintains the first namespace root object declaration and the second namespace root object declaration as separate independent containers for storage and retrieval of the first objects and the second objects within the project hierarchy).  
Claims 11 and 18 are substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 6, the claim is rejected by the same rationale as stated in claim 2 rejection. Lowry further teaches each of the objects identified by the first listing of object keys corresponds to a second object that comprises an inode number of a file or file container represented by the second object (see Para [0031], the second namespace root object declaration is another and different container for the second namespace, which has its own storage conventions and interfaces that are associated with the first namespace).  
Claims 13 and 20 are substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7, the claim is rejected by the same rationale as stated in claim 2 rejection. Lowry further teaches wherein each of the first objects identified by the first listing of object keys and a corresponding one of the second object represent a file or file container of the file system (see Para [0031], the namespace aware project service maintains the first namespace root object declaration and the second namespace root object declaration as separate independent containers for storage and retrieval of the first objects and the second objects within the project hierarchy).  
Claim 14 is substantially similar to claim 7, and therefore likewise rejected.
Regarding claim 21, the claim is rejected by the same rationale as stated in claim 1 rejection. Lowry further teaches each of the objects identified by the first listing of object keys has a corresponding second object comprising a self-identifying key and at least an indication of a file or file container (see Para [0031], the namespace aware project service maintains the first namespace root object declaration and the second namespace root object declaration as separate independent containers for storage and retrieval of the first objects and the second objects within the project hierarchy).   
Claim 22 is substantially similar to claim 21, and therefore likewise rejected.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable John Philip MacCormick et al. (US Patent Publication No. US 2005/0234951 A1, hereafter referred to as “MacCormick”) in view of Alexandros Lee Edward Lowry et al. (U.S. Patent Pub. Application Number US 2010/0036870 A1, hereinafter “Lowry”), and further in view of Mark W. Kim et al. (U.S. Patent Pub. Application Number US 6871245 B2, hereinafter “Kim”), and further in view of Arnon Kanfi et al. (U.S. Patent Pub. Application Number US 6871245 B2, hereinafter “Kanfi”).


Regarding claim 24, Regarding claim 8, MacCormick, Lowry and Kim teach claim 1 as above. However, MacCormick, Lowry and Kim do not explicitly teaches “wherein the second object key is determined from the object identified by the object key though a mapping of an inode number of a file system entity to a parent inode and entity name”.
However, Kanfi teaches wherein the second object key is determined from the object identified by the object key though a mapping of an inode number of a file system entity to a parent inode and entity name (see Para [0063]-[0065] teaches the metadata includes inode and generation number that make use of file handle, and the relationship between the parent node (i.e. first object) with its file node (i.e. second object) as illustrated in Fig. 3A-3B, and Para [0100] teaches obtaining the parent key of the parent directory, requested for hosting the new object, the parent key includes a grandparent directory ID that identifies a parent directory of the parent directory and a filename value of the parent directory, wherein Para [0067] and [0074]-[0075] teach each keys includes: a directory identification of a parent directory of the corresponding object, as the most significant part of key and a filename value as the lest significant part of key, each key is accompanied by a metadata reference, which points to metadata record that correspond to key).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of MacCormick’s hierarchical namespace data structures for storing and organizing data with the teaching of Lowry’s multiple namespaces hierarchy process, to include the teachings of Kim’s method for 
The modification to do so would provide a better results in modifying MacCormick’s hierarchical namespace data structures and Lowry’s multiple namespaces hierarchy process, and Kim’s dynamic flat file system creation process by incorporating Kanfi’s managing file-system objects to access file system objects and maintain a namespace of the file system in order to provide the same data about a file type object or a directory type object to several consumers each having different file system within short period of time and in an efficient way to avoid any complexity as taught by Kanfi.

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mark W. Kim et al. et al. discloses US 687124 B2 file system translators and methods for implementing the same.
Li; Junxu et al. discloses US 10216449 B1 extended snapshot using backup and microservice.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  	 
                                            Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/           Examiner, Art Unit 2162                                                                                                                                                                                                        05/19/2021


/PIERRE M VITAL/           Supervisory Patent Examiner, Art Unit 2162